DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on October 11, 2021 is acknowledged.

Response to Amendment
Applicant amended claims 1, 2, 7, 8, 13-15, and 20.

Applicant cancelled claims 5, 6, 11, 12, 18 and 19.

Claims 1-4, 7-10, 13-17, and 20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. 

Regarding Claim Objections
Examiner initially objected to claims 1-20 for grammatical issues. Applicant amended its claims to address these issues a. In view of the amended claims, Examiner withdraws this objection.


Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that a list of elements in the independent claims do not recite abstract subject matter. Examiner does not find this argument persuasive. Applicant merely alleges these limitations are not directed to a judicial exception and provides no analysis as to how they amount to a non-abstract idea. The listed elements do not amount to non-abstract subject matter and satisfy Step 2A Prong 1. Certain limitation (e.g., receiving, displaying, etc.) are extra-solution activity. While they are not part of the abstract idea, they do not in and of themselves amount to eligible subject matter and merely activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The other limitations (generating, determining controlling, etc.) are a part of the overall abstract idea. They cover performance of the limitation as a fundamental economic practice, and they fall within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. 
Applicant argued that its claims integrate the abstract idea into a practical application. Examiner does not find this argument persuasive. The limitations that Applicant cited are a part of the abstract idea, not additional elements. Applicant is merely further narrowing/defining the abstract idea, not adding additional elements. Examiner established that outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Thus the claims do not amount to a practical 
Applicant argued that there is a practical application because the claims cannot be performed in the human mind. Examiner does not find this argument persuasive. The basis of Examiner’s rejection is the claims recite Certain Methods of Organizing Human Activity, not that they are an Idea of Themselves/Mental Process. It is not a valid argument that the claims cannot be performed mentally when the basis is the claims recite Certain Methods of Organizing Human Activity. Whether or not the claims can be performed solely in the mind is not a consideration as to whether they are directed to a fundamental economic practice. Furthermore Applicant’s claims could be performed mentally as the claims are merely the collection of data, analysis of that data and presenting the results of that analysis.
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find 
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-20 as being unpatentable over the prior art.
Applicant argued that the cited art does not teach the identified limitations. Examiner does not find this argument persuasive. Applicant merely alleges that the cited art does not teach certain limitations. Applicant provides no analysis as to how the cited portions of May do not teach the limitations in question but rather merely reprints the paragraphs those citations are located in. Absent any analysis, Examiner maintains that the identified portion of May and Chadwick teach the limitations in question.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7; this claim is indefinite for the following reason:
Computer based system
Claim 7 recites the limitation "the computer-based system" in the 9th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 13 and 20; these claims are indefinite for the following reason:
The current position
	Claims 13 and 20 recite the limitation "the current position value" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 20 recite the limitation "the dynamic margin position indicator" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea which may be summarized as generating authentication requests. 

Claims 1, 7, and 14 recites the limitations of: 
sign-in data; 
generating an authentication request based on the sign-in data; 
authentication data; 
determining a user identity based on the authentication data,
wherein the authentication data includes biometric data;
a trading interface comprising a portfolio drawer based on the authentication data, 
wherein the portfolio drawer comprises an instrument detail display and an account summary display; 
an interaction with each of a market view page, an accounts and setting page, and an instrument details page;
an instrument detail selection; 
starting an order flow process in response to the instrument detail selection; 
an order flow input; 
generating a platform command set based on the order flow input;
and controlling a trading platform based on the platform command set.
As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 


receiving a sign-in data; 
receiving an authentication data; 
displaying a trading interface
display the portfolio drawer
receiving an instrument detail selection; 
receiving an order flow input; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an 
receiving a sign-in data; 
receiving an authentication data; 
displaying a trading interface
display the portfolio drawer
receiving an instrument detail selection; 
receiving an order flow input; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0140-180], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-4, 8-10, 13, 15-17, and 20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over May, US Patent Application Publication NO. 2002/0116317 in view of Chadwick, US Patent Application Publication NO. 2005/0240511.
Regarding claims 1, 7, and 14;
(Claim 7) A system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 
receiving, by the processor, sign-in data; 
See May [0370] A client interested in entering into a derivatives transaction or accessing the system's risk management tools starts at the home page of the eCFO.TM.  website and logs into the system via a login interface 750, one embodiment of which is shown in FIG. 35.

See May [0370] A client interested in entering into a derivatives transaction or accessing the system's risk management tools starts at the home page of the eCFO.TM.  website and logs into the system via a login interface 750, one embodiment of which is shown in FIG. 35.
receiving, by the processor, authentication data; 
See May [0370] The login interface 750 requires the client to enter a username 752 and password 754, which is verified by the system, granting them access to the system. 
determining, by the computer-based system, a user identity based on the authentication data, 
See May [0370] The login interface 750 requires the client to enter a username 752 and password 754, which is verified by the system, granting them access to the system.  
wherein the authentication data includes biometric data, 
The primary reference does not teach wherein the authentication data includes biometric data; see section BIOMETRIC DATA below for further analysis.

displaying, by the processor, a trading interface comprising a portfolio drawer based on the authentication data, 
See May [0370] Next, the system presents the client with a marketing screen (not illustrated) from which the client can tab to a variety of screens, in a similar method as discussed above with respect to FIG. 5.
[0113] From the command center interface 130, a user can access the features of the system 10 which enable the user to monitor and control their trading in the system 10.
wherein the portfolio drawer is configured to display an instrument detail and an account summary.  
See May [0370] The dealer may also identify an instrument 762…

receiving, by the computer-based system, an instrument detail selection; 
See May [0113] From the command center interface 130, a user can access the features of the system 10 which enable the user to monitor and control their trading in the system 10.


See May [0113] From the command center interface 130, a user can access the features of the system 10 which enable the user to monitor and control their trading in the system 10.
[0059] This gives a user maximum control over the order flow process.

receiving, by the computer-based system, an order flow input; 
See May [0357] Beginning with the interactive/switch order generated by the user at one of the trader workstations 20, the central processing center 12 initially receives the interactive/switch order 712 at the group server mechanism 32.  At the group server mechanism 32, an order record is created, the credit preferences of the users are checked to assure the trade conforms to the current credit preferences of the users, and a transaction order is created.

generating, by the computer-based system, a platform command set based on the order flow input;
See May [0357] If the order is passive, then it flows through to the market inventory module 38 where is it distributed to the trader workstations 20 for viewing via respective market detail interfaces 302 of the users logged on the system 10.  If the order is active, then it flows through to the market inventory module 38 where order matching occurs if the order is a part of an auction, and pre-execution of the order also occurs.
and controlling, by the computer-based system, a trading platform based on the platform command set.  
See May [0357] If the order is passive, then it flows through to the market inventory module 38 where is it distributed to the trader workstations 20 for viewing via respective market detail interfaces 302 of the users logged on the system 10.  If the order is active, then it flows through to the market inventory module 38 where order matching occurs if the order is a part of an auction, and pre-execution of the order also occurs.
[0359] The order the flows through to the settlement module 42 which initiates the settlement process.

BIOMETRIC DATA
The primary reference, in the business of trading platforms, teaches user authentication data. They do not explicitly teach wherein the authentication data includes biometric data.

Chadwick, in the business of trading platforms, teaches the authentication data includes biometric data.

See Chadwick [0127] As will be understood to the skilled man, it is preferable to provide some sort of security check before an account can be accessed.  Biometric checks are therefore preferably used for added security.  Assuming technology for biometric testing is readily available, security checks could involve biometric fingerprint or iris scans that are activated during account log-on, cross-checked against stored biometric information within the exchange system or checked against reference biometric information on national identity cards.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the sign-in process of the primary reference, the ability to sign-in with biometric data as taught by Chadwick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes signing in with biometric data can increase the security of the transaction.


Regarding claims 4, 10, and 17;
(Claim 10) The system of claim 7, further comprising starting, by the processor, an anonymous mode process in response to the sign-in data.  
See May [0008] the option of choosing to remain anonymous or disclose their identities during the bidding process
See also Abstract, [0006], [0281], [0288], [0296], [0327], [0365], [0373-0377] regarding anonymity.

Claims 2, 3, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over May, in view of Chadwick, in further view of Barrett US Patent Application Publication NO. 2014/0108293.
Regarding claims 2, 8, and 15;
(Claim 8) The system of claim 7, wherein the operations further comprise: 

The combined references, in the business of trading platforms, teaches portfolio data. They do not explicitly teach determining, by the processor, a dynamic margin position associated with sign in data, wherein the dynamic margin position is based on a current position value, an available margin, and the order flow input.

Barrett, in the business of trading platforms, teaches determining, by the processor, a dynamic margin position associated with sign in data, wherein the dynamic margin position is based on a current position value, an available margin, and the order flow input.

See Barrett [0039] The financial account summary 110 includes a listing of the cash value and margin value associated with the trader's account.  The sum of the cash value and the margin value is the net liquidity, which is the total amount 
of funds available for trading.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references, determining margin related data as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes utilizing margin allows for users to purchase more financial instruments.

determining, by the processor, a current position value; 
See May [0077] These allow users to limit the messages (i.e., request for price or 
request for switch they receive or view.

calculating, by the processor, a zero position margin based on a long direction maximum margin and a short direction maximum margin; 
The combined references, in the business of trading platforms, teaches margin data. They do not explicitly teach calculating, by the processor, a zero position margin based on a long direction maximum margin and a short direction maximum margin.

Barrett, in the business of trading platforms, teaches calculating, by the processor, a zero position margin based on a long direction maximum margin and a short direction maximum margin

See Barrett [0039] The financial account summary 110 includes a listing of the cash value and margin value associated with the trader's account.  The sum of the cash value and the margin value is the net liquidity, which is the total amount 
of funds available for trading.
[0184] Alternatively, at step 2330, the trader selects the default margin value weighting.  The margin value risk weighting determines the number of contracts for a specific product by taking maximum product margin value in the basket and dividing it by the margin value of the specific product.  When the division produces a fraction, remainders greater than 0.5 result in the number of contracts for that product being rounded up and remainders less than or equal to 0.5 result in the number of contracts for that product being rounded down.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the primary reference, determining margin related data as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes utilizing margin allows for users to purchase more financial instruments.

and displaying, by the processor, a dynamic margin position indicator including the zero position margin, the long direction maximum margin, and the short direction maximum margin, wherein the dynamic margin position indicator is scaled based on the long direction maximum margin and the short direction maximum margin.  
The combined references, in the business of trading platforms, teaches calculating margin data. They do not explicitly teach displaying the calculated margin data.

Barrett, in the business of trading platforms, teaches displaying the calculated margin data.

See Barrett [0068] FIG. 3 also includes a basket summary column 370.  The basket summary column 370 includes a basket value summary 372, a basket ratio graphic 374, and a basket instrument detail display 376.  The basket value summary 372 displays the cash requirement and margin requirement needed to trade the basket, as well as the maximum gain and loss that trading the current basket may produce.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references, displaying margin related data as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes displaying the data allows for a user to visually interpret the data.

Regarding claims 3, 9, and 16;
(Claim 9) The system of claim 8, wherein the order flow input comprises at least one of a buy order, a sell order, an order modification, a leverage setting, or a close position command.  
See May [0261] the user can place a passive order such as a bid (i.e., buy) or an ask (i.e., sell).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable May, in view of Chadwick, in further view of Glinberg US Patent Application Publication NO. 2006/0059064
Regarding claims 13, and 20;
(Claim 13) The system of claim 1, wherein the operations further comprise: 
receiving, by the processor, order data including a currency pair and a quantity; 
The combined references, in the business of trading platforms, teaches order data. They do not explicitly teach receiving, by the processor, order data including a currency pair and a quantity.

Glinberg, in the business of trading platforms, teaches displaying the calculated margin data.

See Glinberg [0010] Each futures contract is standardized and specifies commodity, quality, quantity, delivery date and settlement.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references ,receiving currency pair data  as taught by Glinsberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes receiving currency pair data allows a user to conduct a transaction involving currency pairs.

calculating, by the processor, a new position based on the current position value and the quantity; 
The combined references, in the business of trading platforms, teaches order data. They do not explicitly teach calculating, by the processor, a new position based on the current position value and the quantity.

Glinberg, in the business of trading platforms, teaches calculating, by the processor, a new position based on the current position value and the quantity.

See Glinberg [0491] For each position in the combined commodity: [0492] For each directly calculated requirement level for the portfolio: [0493] If intercurrency risk scanning is not enabled for the product family for this position in this combined commodity: [0494] Increment each element in the overall scanning tier risk array, by the corresponding element in the scaled-up risk array for the position.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references , calculating, by the processor, a new position based on the current position value and the quantity  as taught by Glinsberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes receiving currency pair data allows a user to conduct a transaction involving currency pairs.

and displaying, by the processor, the new position value via the dynamic margin position indicator.
The combined references, in the business of trading platforms, teaches calculating position data. They do not explicitly teach displaying, by the processor, the new position value via the dynamic margin position indicator.

Barrett, in the business of trading platforms, teaches displaying the calculated position data.

See Barrett [0068] FIG. 3 also includes a basket summary column 370.  The basket summary column 370 includes a basket value summary 372, a basket ratio graphic 374, and a basket instrument detail display 376.  The basket value summary 372 displays the cash requirement and margin requirement needed to trade the basket, as well as the maximum gain and loss that trading the current basket may produce.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references, displaying position related data as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes displaying the data allows for a user to visually interpret the data.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693